Title: Christopher Tappen to Alexander Hamilton and William Floyd, 19 March 1783
From: Tappen, Christopher
To: Hamilton, Alexander,Floyd, William


Kingston [New York] March 19, 1783. States that the Corporation of Kingston desires to become the seat of the Continental Congress and discusses the advantages it affords as well as the privileges the town is willing to extend. Encloses a letter from Governor George Clinton to Congress transmitting a joint resolution of the New York legislature and an act of the Corporation of Kingston proposing that Congress make Kingston its permanent residence.
